DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell et al (EP 3121567 A1) (hereinafter Kalbfell) in view of Deneuvis (FR 2826114 A3) (hereinafter Deneuvis), further in view of Jensen (US 4336854 A) (hereinafter Jensen), and further in view of Schrag et al (US 20160370221 A1) (hereinafter Schrag)
Regarding Claim 1, Kalbfell teaches
A system for measuring a fire suppressant or fire suppression propellant quantity (Title: Device for measuring Level of Filling Medium in Liquid Container; The examiner notes that the device would also be capable of measuring fire suppressant in the container), the system comprising:
a base (Fig 2: The base is the lowermost horizontal planar surface illustrated);
a top plate positioned to support a tank of said fire suppressant or fire suppression propellant (Fig 2: The top plate 5 is positioned to support a tank 2; The examiner notes that although not illustrated, the top plate could also support a tank of fire suppressant or fire suppression propellant);
a spring positioned between the top plate and the base to support the top plate atop the base, the spring positioned to support the top plate along a range of motion between an extended condition and a retracted condition (Fig 2: The spring 6 is positioned between the top plate 5 and the base to support the top plate atop the base, the spring positioned to support the top plate 2 along a range of motion between an extended condition and a retracted condition);
Kalbfell fails to teach
A plurality of springs positioned between the top plate and the base to support the top plate atop the base, the plurality of springs positioned to support the top plate along a range of motion between an extended condition and a retracted condition
a first magnetic member mounted to the base;
a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing; and
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate.
Deneuvis, from the same field of endeavor, discloses
A plurality of springs positioned between the top plate and the base to support the top plate atop the base, the plurality of springs positioned to support the top plate along a range of motion between an extended condition and a retracted condition (Fig 3: A plurality of springs 3 positioned between the gas bottle support 2 and the base 1 to support the gas bottle support 2 atop the base 1, the plurality of springs positioned to support the gas bottle support 2 along a range of motion between an extended condition and a retracted condition)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell with Deneuvis to include a plurality of springs positioned between the top plate and the base to support the top plate atop the base, the plurality of springs positioned to support the top plate along a range of motion between an extended condition and a retracted condition in order to evenly support the load without overloading an individual supporting spring.
Kalbfell in view of Deneuvis fails to teach
a first magnetic member mounted to the base;
a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing; and
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate.
Jensen, from the same field of endeavor, discloses
a first magnetic member mounted to the base (Col 2, Lines 60-63: magnetic member 19; Fig 1: The magnetic member 19 is mounted to the base)
a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet (Col 2, Lines 56-60: Low remanence magnetic member 17; Fig 1: A low remanence magnetic member 17 is mounted to the nonmagnetic support 18 so that a spacing between the magnetic member 19 and the low remanence magnetic member 17 decreases as the nonmagnetic support 18 moves from the extended condition to the retracted condition; Fig 2: The magnetic member 19 is a permanent magnet as it has a north leg 20 and a south leg 21); 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing (Col 2, Lines 65-68, Fig 1: Magnetic field sensing device 24 that detects changes in a magnetic field associated with changes in said spacing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis with Jensen to include a first magnetic member mounted to the base; a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing in order to correlate the applied load to the sensed magnetic field strength.
Kalbfell in view of Deneuvis and Jensen fails to explicitly teach
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate
Schrag, from the same field of endeavor, discloses
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate (Pars [0036]-[0037]: The processing unit stores a transfer function that relates sensor output to the weight force; The examiner notes that the output signal that is to be processed by the processing unit would reflect variations in the position of the load on the weighing pan 15.)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Denevuis and Jensen with Schrag to include control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate in order to accurately determine the mass of the load.
Regarding Claim 6, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitations of claim 1.
Kalbfell in view of Deneuvis, and Schrag fails to teach
Wherein the magnetic field sensor is a Hall effect sensor.
Jensen, from the same field of endeavor, discloses
wherein the magnetic field sensor is a Hall effect sensor (Col 2, Lines 65-68: The magnetic field sensing device 24 may be a Hall effect sensor)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, and Schrag with Jensen such that the magnetic field sensor is a Hall effect sensor in order to accurately measure the field strength regardless of the placement, orientation, or movement of the load
Regarding Claim 8, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitation of claim 1.
Kalbfell in view of Jensen and Schrag fails to teach
The plurality of springs is a plurality of coil springs
Deneuvis, from the same field of endeavor, discloses
The plurality of springs is a plurality of coil springs (Fig 3: The plurality of springs 3 is a plurality of coil springs)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Jensen and Schrag with Deneuvis such that the plurality of springs is a plurality of coil springs in order to allow for a greater range of longitudinal movement compared to other types of springs
Claims 2, 3, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, and Schrag, and further in view of Smid et al (DE 102012101081 A1)
Regarding Claim 2, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitations of claim 1.
Kalbfell in view of Deneuvis, Jensen, and Schrag fails to teach
wherein the first magnetic member and the second magnetic member are permanent magnets
Smid, from the same field of endeavor, discloses
wherein the first magnetic member and the second magnetic member are permanent magnets (Fig 1, Page 2: Permanent magnets 101 and 102)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Schrag with Smid such that the first magnetic member and the second magnetic member are permanent magnets in order to easily and consistently produce a magnetic field without the use of complicating magnetic field producing components.
As best understood regarding Claim 3, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitations of 1.
Kalbfell in view of Deneuvis, Jensen, and Schrag fails to teach
the first magnetic member and the second magnetic member have opposed polarity.
Smid, from the same field of endeavor, discloses
the first magnetic member and the second magnetic member have opposed polarity (Fig 9: The permanent magnet 1 and the permanent magnet 2 have opposed polarity)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Schrag with Smid such that the first magnetic member and the second magnetic member have opposed polarity in order to counter the weight of the load and therefor allow for an accurate measurement of the weight of the load
Regarding Claim 7, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitations of claim 1.
Kalbfell in view of Deneuvis, Jensen, and Schrag fails to adequately teach
the first magnetic member and the second magnetic member are centrally located.
Smid, from the same field of endeavor, discloses
the first magnetic member and the second magnetic member are centrally located (Fig 9: The permanent magnet 1 and the permanent magnet 2 are centrally located)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Schrag with Smid such that the first magnetic member and the second magnetic member are centrally located in order for fluctuations in the load to produce the most detectable change in magnetic field strength.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, and Jensen, and further in view of Satoh et al (US 20060118343 A1) (hereinafter Satoh)
Regarding Claim 4, Kalbfell teaches
A system for measuring a fire suppressant or fire suppression propellant quantity (Title: Device for measuring Level of Filling Medium in Liquid Container; The examiner notes that the device would also be capable of measuring fire suppressant in the container), the system comprising:
a base (Fig 2: The base is the lowermost horizontal planar surface illustrated);
a top plate positioned to support a tank of said fire suppressant or fire suppression propellant (Fig 2: The top plate 5 is positioned to support a tank 2; The examiner notes that although not illustrated, the top plate could also support a tank of fire suppressant or fire suppression propellant);
a spring positioned between the top plate and the base to support the top plate atop the base, the spring positioned to support the top plate along a range of motion between an extended condition and a retracted condition (Fig 2: The spring 6 is positioned between the top plate 5 and the base to support the top plate atop the base, the spring positioned to support the top plate 2 along a range of motion between an extended condition and a retracted condition);
Kalbfell fails to teach
A plurality of springs positioned between the top plate and the base to support the top plate atop the base, the plurality of springs positioned to support the top plate along a range of motion between an extended condition and a retracted condition
a first magnetic member mounted to the base;
a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing; and
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate.
Deneuvis, from the same field of endeavor, discloses
A plurality of springs positioned between the top plate and the base to support the top plate atop the base, the plurality of springs positioned to support the top plate along a range of motion between an extended condition and a retracted condition (Fig 3: A plurality of springs 3 positioned between the gas bottle support 2 and the base 1 to support the gas bottle support 2 atop the base 1, the plurality of springs positioned to support the gas bottle support 2 along a range of motion between an extended condition and a retracted condition)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell with Deneuvis to include a plurality of springs positioned between the top plate and the base to support the top plate atop the base, the plurality of springs positioned to support the top plate along a range of motion between an extended condition and a retracted condition in order to evenly support the load without overloading an individual supporting spring.
Kalbfell in view of Deneuvis fails to teach
a first magnetic member mounted to the base;
a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing; and
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate.
Jensen, from the same field of endeavor, discloses
a first magnetic member mounted to the base (Col 2, Lines 60-63: magnetic member 19; Fig 1: The magnetic member 19 is mounted to the base)
a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet (Col 2, Lines 56-60: Low remanence magnetic member 17; Fig 1: A low remanence magnetic member 17 is mounted to the nonmagnetic support 18 so that a spacing between the magnetic member 19 and the low remanence magnetic member 17 decreases as the nonmagnetic support 18 moves from the extended condition to the retracted condition; Fig 2: The magnetic member 19 is a permanent magnet as it has a north leg 20 and a south leg 21); 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing (Col 2, Lines 65-68, Fig 1: Magnetic field sensing device 24 that detects changes in a magnetic field associated with changes in said spacing);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis with Jensen to include a first magnetic member mounted to the base; a second magnetic member mounted to the top plate so that a spacing between the first magnetic member and the second magnetic member decreases as the top plate moves from the extended condition to the retracted condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing in order to correlate the applied load to the sensed magnetic field strength.
Kalbfell in view of Deneuvis and Jensen fails to explicitly teach
wherein the magnetic field sensor is a 3D magnetic field sensor
Satoh, from the same field of endeavor, discloses
wherein the magnetic field sensor is a 3D magnetic field sensor (Par [0025]: The detector 29 is a magnetic field sensor capable of measuring the magnetic field strength in all three spatial directions and is therefore a 3D magnetic field sensor)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Denevuis and Jensen with Satoh such that wherein the magnetic field sensor is a 3D magnetic field sensor in order to accurately measure the field strength regardless of the placement, orientation, or movement of the load.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, and Satoh, as applied to claim 4 above, and further in view of Infineon, “TLV493D-A1B6 3D Magnetic Sensor”, Low Power 3D Magnetic Sensor with I2C Interface, 2016 (hereinafter Infineon)
Regarding Claim 5, Kalbfell in view of Deneuvis, Jensen, and Satoh teaches the limitations of claim 4.
Kalbfell in view of Deneuvis, Jensen, and Satoh fails to teach
The 3D magnetic field sensor is an IC sensor
Infineon, from the same field of endeavor, discloses
The 3D magnetic field sensor is an IC sensor (Page 5, Figure 1: The 3D magnetic field sensor is an IC sensor)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Satoh with Infineon such that the 3D magnetic field sensor is an IC sensor in order to simplify circuitry by having the magnetic field measuring components integrated on a single chip.
Claim 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, and Schrag, as applied to claim 1 above, and further in view of Huelsen et al (US 20150306438 A1) (hereinafter Huelsen)
Regarding Claim 10, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitations of claim 1.
Kalbfell in view of Deneuvis, Jensen, and Schrag fails to teach
a suppressant tank atop the top plate.
Huelsen, from the same field of endeavor, discloses
a suppressant tank atop the top plate (Fig 5, Par [0072]: The pressurized container sits atop the weighing facility W)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Schrag with Huelsen to include a suppressant tank atop the top plate in order to determine the weight of the suppressant tank.
Regarding Claim 11, Kalbfell in view of Deneuvis, Jensen, Schrag, and Huelsen teaches the limitations of claim 10.
Kalbfell in view of Deneuvis, Jensen, and Schrag fails to teach
fire suppressant in the tank
Huelsen, from the same field of endeavor, discloses
Fire suppressant in the tank (Fig 5, Par [0040]: Extinguishing liquid)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Schrag with Huelsen to include fire suppressant in the tank in order for the fire suppression system to suppress a fire.
Regarding Claim 12, Kalbfell in view of Deneuvis, Jensen, Schrag, and Huelsen teaches the limitations of claim 11.
Kalbfell in view of Deneuvis, Jensen, and Schrag fails to teach
Wherein said fire suppressant is a clean agent
Huelsen, from the same field of endeavor, discloses
Wherein said fire suppressant is a clean agent (Par [0040]: The extinguishing liquid is based on halons)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Schrag with Huelsen such that said fire suppressant is a clean agent in order to suppress a fire using an environmentally friendly chemical that doesn’t leave a residue.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, Schrag, and Huelsen, as applied to claim 11 above, and further in view of Thomas (US 20040164868 A1) (hereinafter Thomas)
Regarding Claim 13, Kalbfell in view of Deneuvis, Jensen, Schrag, and Huelsen teaches the limitations of claim 11.
Kalbfell in view of Deneuvis, Jensen, Schrag, and Huelsen fails to teach
Wherein said fire suppressant is carbon dioxide
Thomas discloses
Wherein said fire suppressant is carbon dioxide (Title: Carbon dioxide fire extinguishing device)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, Schrag, and Huelsen with Thomas such that said fire suppressant is carbon dioxide in order to effectively suppress the fire by removing heat and oxygen.
Claims 14, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, and Schrag, as applied to claim 1 above, and further in view of Melli (WO 2010035150 A1) (hereinafter Melli)
Regarding Claim 14, Kalbfell in view of Deneuvis, Jensen, and Schrag teaches the limitations of claim 1.
Kalbfell in view of Deneuvis fails to teach
with the magnetic field sensor, detecting the changes in the magnetic field; and based upon the detected changes, calculating said quantity of said suppressant in the tank.
Jensen, from the same field of endeavor, discloses
with the magnetic field sensor, detecting the changes in the magnetic field; (Col 2, Lines 65-68, Fig 1: Magnetic field sensing device 24 detects changes in the magnetic field and based upon the detected changes calculates the load)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis with Jensen such that with the magnetic field sensor, detecting the changes in the magnetic field in order to correlate the applied load to the sensed magnetic field strength.
Kalbfell in view of Deneuvis and Jensen fail to teach
based upon the detected changes, calculating said quantity of said suppressant in the tank
Melli, from the same field of endeavor, discloses
based upon the detected changes, calculating said quantity of said suppressant in the tank (Page 9, Lines 14-22: Calculating the quantity of fire fighting substance in the containing chamber)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis with Melli such that based upon the detected changes, calculating said quantity of said suppressant in the tank in order to determine how much suppressant is in the tank.
Regarding Claim 15, Kalbfell in view of Deneuvis, Jensen, Schrag, and Melli teaches the limitations of claim 14.
Kalbfell in view of Deneuvis fails to teach
Wherein the calculating is performed via said control electronics
Melli, from the same field of endeavor, discloses
Wherein the calculating is performed via said control electronics (Page 9, Lines 14-22: The electronic balance performs the calculation; The examiner notes that the electronic balance would have control electronics)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis with Melli such that the calculating is performed via said control electronics in order to automatically calculate the quantity of fire suppressant
Regarding Claim 16, Kalbfell in view of Deneuvis, Jensen, Scrag, and Melli teaches the limitations of claim 14.
Kalbfell in view of Deneuvis, Jensen, and Melli fails to teach
wherein the calculating comprises using said database with data for a combination of tank mass and tank position on the scale
Schrag, from the same field of endeavor, discloses
wherein the calculating comprises using said database with data for a combination of tank mass and tank position on the scale (Pars [0036]- [0037]: The calculation uses a transfer table with data for a combination of weight and coil current; The examiner notes that the positioning of the load on the pan will affect the coil current and so the table could just as easily correlated weight with position)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Melli with Schrag such that wherein the calculating comprises using said database with data for a combination of tank mass and tank position on the scale in order to accurately determine the mass of the load.
Regarding Claim 17, Kalbfell in view of Deneuvis, Jensen, Schrag, and Melli teaches the limitations of claim 15
Kalbfell in view of Deneuvis fails to teach
initializing the control electronics
Melli, from the same field of endeavor, discloses
Initializing the control electronics (Page 9, Lines 14-22: The electronic balance that contains the control electronics must initialize the control electronics in order to calculate the amount of fire fighting substance) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis with Melli to include initializing the control electronics in order enable the calculation of the amount of suppressant.
Regarding Claim 18, Kalbfell in view of Deneuvis, Jensen, Scrag, and Melli teaches the limitations of claim 17.
Kalbfell in view of Deneuvis, Jensen, and Melli fails to teach
wherein the initializing the control electronics comprises populating the database with data for a combination of tank mass and tank position on the scale.
Schrag, from the same field of endeavor, discloses
wherein the initializing the control electronics comprises populating the database with data for a combination of tank mass and tank position on the scale (Pars [0036]-[0037]: The calculation uses a transfer table with data for a combination of weight and coil current; The examiner notes that the processing unit populates the table)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Melli with Schrag such that the initializing the control electronics comprises populating the database with data for a combination of tank mass and tank position on the scale in order to enable the accurate determination of the applied weight.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, and Schrag, and Melli, as applied to claim 14 above, and further in view of Satoh.
Regarding Claim 19, Kalbfell in view of Deneuvis, Jensen, Schrag, and Melli teaches the limitations of claim 14.
Kalbfell in view of Deneuvis, Jensen, Schrag, and Melli fails to teach
the magnetic field sensor is a 3D magnetic field sensor providing a digital output to the control electronics
Satoh, from the same field of endeavor, discloses
the magnetic field sensor is a 3D magnetic field sensor providing a digital output to the control electronics (Par [0025]: The detector 29 is a magnetic field sensor capable of measuring the magnetic field strength in all three spatial directions and is therefore a 3D magnetic field sensor;)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, Schrag, and Melli with Satoh such that the magnetic field sensor is a 3D magnetic field sensor providing a digital output to the control electronics in order to accurately measure the field strength regardless of the placement, orientation, or movement of the load.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Huelsen in view of Kalbfell, and further in view of Jensen
Regarding Claim 20, Huelsen teaches
A fire suppression system (Fig 5, Par [0062]: Gas extinguisher system) comprising:
a tank having a first port and an interior (Fig 5: A tank B having an interior; The examiner notes that the tank is used for the discharge of extinguishing fluid and therefor would have a port to allow for the discharge of such fluid);
at least one of a fire suppressant and a fire suppression propellant in the interior (Fig 5, Par [0064]: Extinguishing fluid in the interior; The extinguishing fluid corresponds to the fire suppressant);
a discharge assembly mounted to the first port and comprising a discharge valve (Fig 5, Par [0079]: Container valve BV; The examiner notes that the tank would have a discharge assembly mounted to the port that would comprise the container valve BV);
Huelsen fails to explicitly teach
a base;
one or more springs positioned to support the tank atop the base along a range of motion between a relatively relaxed condition and a relatively compressed condition;
a first magnetic member mounted to the base;
a second magnetic member mounted relative to the tank so that a spacing between the first magnetic member and the second magnetic member decreases as the tank moves when the one or more springs go from the relatively relaxed condition to the relatively compressed condition, at least one of the first magnetic member and the second magnetic member being a permanent magnet; and
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing;
Kalbfell discloses
a base (Fig 2: The base is the lowermost horizontal planar surface illustrated);
one or more springs positioned to support the tank atop the base along a range of motion between a relatively relaxed condition and a relatively compressed condition (Fig 2: The spring 6 is positioned to support the container 2 atop the base along a range of motion between an extended condition and a retracted condition);
when the one or more springs go from the relatively relaxed condition to the relatively compressed condition (Fig 1: As the weight of the container 2 bears down on the top plate 5, the spring 6 will go from a relatively relaxed condition to a relatively compressed condition)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huelsen with Kalbfell to include a base; one or more springs positioned to support the tank atop the base along a range of motion between a relatively relaxed condition and a relatively compressed condition; when the one or more springs go from the relatively relaxed condition to the relatively compressed condition in order to support the weight of the container while also allowing for the sensing of the weight during the compression of the spring
Huelsen in view of Kalbfell fails to teach
a first magnetic member mounted to the base;
a second magnetic member mounted relative to the tank so that a spacing between the first magnetic member and the second magnetic member decreases as the tank moves, at least one of the first magnetic member and the second magnetic member being a permanent magnet; and
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing;
Jensen, from the same field of endeavor, discloses
a first magnetic member mounted to the base (Col 2, Lines 60-63: magnetic member 19; Fig 1: The magnetic member 19 is mounted to the base)
a second magnetic member mounted relative to the tank so that a spacing between the first magnetic member and the second magnetic member decreases as the tank moves, at least one of the first magnetic member and the second magnetic member being a permanent magnet (Col 2, Lines 56-60: Low remanence magnetic member 17; Fig 1: A low remanence magnetic member 17 is mounted so that a spacing between the magnetic member 19 and the low remanence magnetic member 17 decreases; The examiner notes that the low remanence magnetic member 17 would be mounted relative to a tank should a tank be placed on the pan 15); 
a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing (Col 2, Lines 65-68, Fig 1: Magnetic field sensing device 24);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huelsen in view of Kalbfell with Jensen to include a first magnetic member mounted to the base; a second magnetic member mounted relative to the tank so that a spacing between the first magnetic member and the second magnetic member decreases as the tank moves, at least one of the first magnetic member and the second magnetic member being a permanent magnet; a magnetic field sensor positioned to detect changes in a magnetic field associated with changes in said spacing in order to correlate the applied load to the sensed magnetic field strength.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Jensen, and further in view of Melli
Regarding Claim 21, Kalbfell teaches
A method for measuring a quantity (Title: Device for measuring Level of Filling Medium in Liquid Container), the method comprising:
with a tank supported by one or more springs, the one or more springs positioned to support the tank along a range of motion between a relatively relaxed condition and a relatively compressed condition(Fig 2: The tank is supported by a spring 6; Fig 2: The spring 6 is positioned to support the container 2 along a range of motion between a relatively relaxed condition and a relatively compressed condition); and
Kalbfell fails to teach
A method for measuring a fire suppressant or fire suppression propellant quantity
a tank of the fire suppressant or fire suppression propellant
measuring a magnetic field that varies with position along the range of motion;
converting the measurement of the magnetic field into a measurement of said quantity
Jensen, from the same field of endeavor, discloses
measuring a magnetic field that varies with position along the range of motion (Col 2, Lines 65-68, Fig 1: The magnetic field sensing device 24 measures a magnetic field that varies with position along the range of motion
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell with Jensen to include measuring a magnetic field that varies with position along the range of motion in order to correlate the applied load to the sensed magnetic field strength
Kalbfell in view of Jensen fails to teach
A method for measuring a fire suppressant or fire suppression propellant quantity
a tank of the fire suppressant or fire suppression propellant
converting the measurement of the magnetic field into a measurement of said quantity
Melli, from the same field of endeavor, discloses
A method for measuring a fire suppressant or fire suppression propellant quantity (Claim 22: A method for monitoring a fire fighting equipment)
a tank of the fire suppressant or fire suppression propellant (Fig 3, Page 5, Lines 33-35: Container 40 has a fire fighting substance 42)
converting the measurement of the magnetic field into a measurement of said quantity (Page 9, Lines 14-22: Calculating the quantity of fire fighting substance in the containing chamber)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Jensen with Melli to include a method for measuring a fire suppressant or fire suppression propellant quantity, a tank of the fire suppressant or fire suppression propellant, converting the measurement of the magnetic field into a measurement of said quantity in order to determine how much suppressant is in the tank
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kalbfell in view of Deneuvis, Jensen, and Satoh, and further in view of Schrag
Regarding Claim 22, Kalbfell in view of Deneuvis, Jensen, and Satoh teaches the limitations of claim 4.
Kalbfell in view of Deneuvis, Jensen, and Satoh fails to teach
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate
Schrag, from the same field of endeavor, discloses
control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate (Pars [0036]-[0037]: The processing unit stores a transfer function that relates sensor output to the weight force; The examiner notes that the output signal that is to be processed by the processing unit would reflect variations in the position of the load on the weighing pan 15)
It would have been obvious or one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kalbfell in view of Deneuvis, Jensen, and Satoh with Schrag to include control electronics having memory storing at least one of a database and a function relating sensor output to mass, the control electronics configured to compensate for variations in tank position on the top plate in order to accurately determine the mass of the load
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED C. PALMER whose telephone number is (571)272-2167. The examiner can normally be reached M-F 0830 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARED C. PALMER
Examiner
Art Unit 2861



/JARED C. PALMER/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861